 Case 2:20-cv-03797-FMO-JC Document 114 Filed 10/14/20 Page 1 of 2 Page ID #:1767

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.        2:20-cv-03797-FMO-JC                                            Date   October 14, 2020
 Title           Francis J. Racioppi, Jr. v. Dmitry Borisovich Bosov, et al.



 Present: The Honorable        Jacqueline Chooljian, United States Magistrate Judge
                 Kerri Hays                               CS 10/14/20                           N/A
                Deputy Clerk                       Court Reporter / Recorder                  Tape No.
   Attorney (Telephonically) Present for Plaintiff:              Attorney (Telephonically) Present for
                                                                      Defendants/Third Parties:
                    Thomas P. O’Brien                                    David G, Golubchik1
                 Jennie Wang VonCannon                                       Kurt Ramlo
                      David J. Carroll
                      Nathan Brown                                             Alex Lowder2

                                                                               Jimmy Taus3
 Proceedings:         (TELEPHONIC) HEARING ON PLAINTIFF’S EX PARTE APPLICATION [90]

      Case called. Counsel made their appearances.4 The Court heard from counsel on
the Ex Parte Application.

      The Court set a further telephonic hearing/status conference for November 18,
2020 at 1:30 p.m. and directed counsel to file status reports by November 13, 2020.


         1
        Mr, Golubchik and Mr. Ramlo appeared on behalf of Defendants Gary Shinder and Earth Solar
System Milky Way, LLC (as to whom they indicated they have a conflict and plan to seek withdrawal)
and on behalf of third party entity Genius Fund I ABC LLC.
         2
        Mr. Lowder appeared on behalf of Genius Fund I Inc., Genius Fund I, LLC, Genius Delivery
LLC, Genius Sales LLC, Genius Products T, Inc., Genius Products NT, Inc., and Genius Products, Inc.
Mr. Lowder also indicated that he would be substituting in for and was appearing on behalf of the
following entities (as to whom Mr. Golubchik and Mr. Ramlo are currently counsel of record): Heli
Biotech LLC, Dr. Kush World Collective LLC, Eagle Rock Herbal Collective LLC, Full Circle Labs,
LLC, Nature’s Holiday LLC, Variant Hemp Solutions LLC, Planck Properties LLC and Aristotle
Equipment LLC.
         3
        Mr. Taus appeared on behalf of third parties Joseph Ohayon and Heli Holdings LLC (the latter
of which assertedly holds 100% of the shares of Planck Properties LLC, Dr. Kush World Collective
LLC, and Eagle Rock Herbal Collective LLC).
         4
             No appearance was made on behalf of Defendant Goldhawk Investments Ltd.
CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                  Page 1 of 2
 Case 2:20-cv-03797-FMO-JC Document 114 Filed 10/14/20 Page 2 of 2 Page ID #:1768

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       2:20-cv-03797-FMO-JC                                            Date   October 14, 2020
 Title          Francis J. Racioppi, Jr. v. Dmitry Borisovich Bosov, et al.

       The Court issued an order immediately (1) freezing all assets – except the
inventory in the possession of Heli Holdings LLC – that are/were the subject of the Right
to Attach Order [47, 74] that are currently held by Defendant Planck Properties LLC,
Defendant Goldhawk Investments Ltd., Defendant Dr. Kush World Collective LLC,
Defendant Eagle Rock Herbal Collective LLC, Defendant Aristotle Equipment LLC,
Defendant Genius Fund I, Inc., Defendant Gary Shinder, and third parties/third party
entities Joseph Ohayon, Heli Holdings LLC and Genius Fund I ABC LLC (collectively,
“Subjects”); (2) freezing all proceeds of any disposition of any assets that are/were the
subject of the Right to Attach Order – including the proceeds of the disposition of the
inventory in the possession of Heli Holdings LLC – that are currently held by the
Subjects and directing that such proceeds be segregated in one or more escrow
account(s); and (3) directing Genius Fund I, Inc., Genius Fund I ABC LLC, Heli
Holdings LLC, and Mr. Ohayon to provide an accounting regarding the assets/proceeds
that are/were the subject of the Right to Attach Order.

      The Court directed Plaintiff’s counsel to prepare and all counsel forthwith to
confer regarding a (Proposed) Order to be lodged along with a verification that all
counsel agree as to its form and content by Friday, October 16, 2020.

       The Court granted the Ex Parte Application to the extent it sought the above-
referenced relief and deferred ruling on the outstanding portions of the Ex Parte
Application pending further meet and confer sessions between counsel for the
parties/Subjects and consideration of the above-referenced status reports.


                                                                                       1       :     25

                                                            Initials of Clerk               KLH




CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                 Page 2 of 2
